Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Naka et al (Japan Pat No. 2001069731 A); hereinafter Naka et al.
Naka et al teach manufacture of a coil of a rotary electric machine. Additionally Naka et al teach pin0type jigs (300) are individually inserted in a diameter direction to the circumferential direction of the base end tip (S) of each coil and projected from on end surface (201) of a stator core (200) and the base portion of the tip (S) for coil end using as the fulcrum the pin-type jig (300) having round cross-section in the circumferential direction is twisted in the circumferential direction. Additionally Naka et at teach the a 
Claims 1-3 are further rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer (WO 1992006527 A1); hereinafter Kreuzer.
Kreuzer teaches a stator (916) of an electric motor and a process of making.  A bar winding (13) of individual bars (14) which are pre-bent into a hairpin shape with a separation corresponding to the pitch between poles and inserted in groove (12) of a lamination pack. Their ends are interfaced on the other side of the lamination pack (11) and then connected together in pairs. In order to be able to insert the necessary intermediate and reverse connections (19, 20) into the bar winding as simply and automatically as possible, they are also separately bent into a U-shape as conductor bars and interfaced together with the other winding bars (14), inserted into grooves (12) in the lamination pack (11) so that their ends are then interlaced together and with the ends of the winding bars (14). Finally the ends of the winding bars (14) are galvanically . 
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. Vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729